Citation Nr: 1048311	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-19 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a scar of the right 
knee. 

3.  Entitlement to service connection for nodular lesions.

4.  Entitlement to service connection for residuals of venereal 
disease. 

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for gastroenteritis.

7.  Entitlement to service connection for the right shoulder. 

8.  Entitlement to service connection for tinea cruris. 

9.  Entitlement to service connection for an injury of the left 
great toe. 


10.  Entitlement to service connection for bilateral hearing 
loss. 

11.  Entitlement to service connection for vertigo.

12.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of Department of 
Veterans Affairs Regional Offices (RO) in Roanoke, Virginia.

In a claim that was received in January 1992, the Veteran 
requested service connection for a dental condition.  As this 
issue has not yet been adjudicated it is referred to the RO for 
the appropriate consideration. 

The Veteran testified at a hearing before the undersigned 
Veteran's Law Judge in October 2010.  At the hearing, the Veteran 
withdrew his appeal regarding the issues of entitlement to 
service connection for nodular lesions, residuals of venereal 
disease, and residuals of a head injury.  

The issues of entitlement to service connection for 
gastroenteritis, a right shoulder disability, tinea cruris, an 
injury of the left great toe, tinnitus, bilateral hearing loss, 
vertigo, and tinea pedis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, a scar of the right 
knee was incurred as a result of active duty.

2.  In October 2010, prior to the promulgation of a decision in 
the appeal of the issue of entitlement to service connection for 
nodular lesions, the Veteran notified the Board that a withdrawal 
of this issue on appeal was requested.
 
3.  In October 2010, prior to the promulgation of a decision in 
the appeal of the issue of entitlement to service connection for 
residuals of venereal disease, the Veteran notified the Board 
that a withdrawal of this issue on appeal was requested.

4.  In October 2010, prior to the promulgation of a decision in 
the appeal of the issue of entitlement to service connection for 
residuals of a head injury, the Veteran notified the Board that a 
withdrawal of this issue on appeal was requested.




CONCLUSIONS OF LAW

1.  A scar of the right knee was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303 (2010).
 
2.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
nodular lesions have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
residuals of venereal disease have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).  

4.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
residuals of a head injury have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, since this decision represents a complete grant of the 
benefit sought on appeal, and as the Veteran cannot be prejudiced 
by this decision, the Board finds that a discussion of the VA's 
"duty to notify" and "duty to assist" obligations is unnecessary.  
Therefore, the Board will proceed to the merits of the Veteran's 
appeal.


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  As a general matter, service connection for a disability 
on the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Caluza element is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu v. Derwinski, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a scar of the right 
knee.

Scars of the right knee were not noted on the September 1961 pre-
induction physical examination report.  A separation examination 
report of October 1963 shows the only identifying mark on the 
body noted was a right ankle scar.  A February 1978 physical 
examination for retention purposes shows the Veteran had several 
scars on both of his knees.  The December 1991 separation 
examination notes a healed right knee scar.  

Post-service private treatment records show no complaints or 
treatment related to any scars of the right knee.  The Veteran 
was treated for a complaint of right knee pain in May and June 
2005, however, no scars or prior history of knee surgery is 
noted.

At the Veteran's October 2010 hearing, he testified the scar of 
the right knee was incurred in service and during basic training 
and Advanced Individual Training (AIT).  He explained that the 
scar was the result of doing "a lot of soldiering," crawling, 
and other exercises.  He also stated that the scar was more of an 
abrasion as opposed to a scar.

Although there is no objective medical evidence of a right knee 
scar, the Veteran is competent to establish that he has readily 
identifiable symptoms such as a scar on his right knee.  Lay 
assertions may serve to support a claim for service connection by 
establishing the occurrence of observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  His testimony appears to be 
credible in this regard as well.  Hence, a current right knee 
scar has been established based on the Veteran's current 
testimony.  

The Veteran is also competent to report that he incurred a scar 
on his right knee during active service.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Moreover, the December 1991 separation 
examination confirms that a right knee scar was present at 
separation.  The Veteran is also competent to report that the 
right knee scar has been present since service.  Such continuity 
can serve to satisfy the requirement for a nexus between service 
and the current right knee scar.

Based on the service records showing a right knee scar at 
separation; and the Veteran's competent, credible, and probative 
testimony he has had a continuity of symptomatology since 
service, reasonable doubt is resolved in his favor.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Voerth v. West, 13 
Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  The Board finds that the evidence supports a grant of 
service connection for a right knee scar.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  


Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  In the Veteran's testimony at his Board 
hearing before the undersigned Veterans Law Judge, the Veteran 
withdrew the issues of entitlement to service connection for 
nodular lesions, residuals of venereal disease, and residuals of 
a head injury; hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding those issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of those issues and they are dismissed.


ORDER

Service connection for a scar of the right knee is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 

The issue of entitlement to service connection for nodular 
lesions is dismissed.

The issue of entitlement to service connection for residuals of 
venereal disease is dismissed.

The issue of entitlement to service connection for residuals of a 
head injury is dismissed.


REMAND

The Veteran claims entitlement to service connection for 
gastroenteritis, a right shoulder disability, tinea cruris, an 
injury of the left great toe, tinnitus, bilateral hearing loss, 
vertigo, and tinea pedis.  

The Veteran complained of intermittent right shoulder pain on an 
annual retention physical examination in February 1978.  On the 
February 1978 Report of Medical History, he reported periodic 
dizziness for the past year that was not associated with any 
particular situation.  Service treatment records also show the 
Veteran was treated for a toenail problem concerning the left 
great toe in April 1971.  He was treated for tinea cruris in 
April 1974.  In May 1983, the Veteran was diagnosed with mild 
gastroenteritis.  The December 1991 separation examination report 
reflects findings that included mild high frequency hearing loss, 
AS [left ear], hallux valgus, bilateral tinea pedis, and frequent 
indigestion with negative GI [gastrointestinal] series.  The 
Veteran's December 1991 Report of Medical History reflects a 
history of mild hearing loss.  The Veteran subjectively reported 
a subject history of frequent indigestion, ear, nose or throat 
trouble, and foot trouble.

At his hearing in October 2010, the Veteran testified that all of 
the currently claimed disabilities had been present in service 
and that there had been a continuity of symptomalogy since 
service.  The Veteran has not been afforded VA examinations in 
connection with his claims.  Under 38 U.S.C.A. § 5103A(d)(2) 
(West 2002), VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Based on the service treatment records and the Veteran's 
testimony, he should be accorded C&P examinations to address the 
nature and etiology the claimed disabilities on appeal.  

In addition, the Veteran testified that he received private 
treatment for his claimed disorders since 2007, at Walter Reed 
Army Medical Center (WRAMC) and the National Naval Medical Center 
(NNMC).  Presently, the claims file contains treatment records 
from these facilities up through May 2007.  VA is required to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for benefits.  38 C.F.R. § 3.159(c) (2010).  As VA is on 
notice that additional private treatment records exist that are 
potentially relevant to the Veteran's claim, all reasonable 
effort to obtain these records must be undertaken.

Finally, following the October 2010 hearing, additional evidence 
consisting of WRAMC and NNMC outpatient treatment records was 
received without a waiver.  As the case is being remanded for 
other reason, the Agency of Original Jurisdiction (AOJ) will have 
an opportunity to review these records in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain medical records 
pertaining to the Veteran from Walter Reed 
Army Medical Center and National Naval 
Medical Center for his claimed disorders 
since May 2007, provided that any necessary 
authorization forms are completed.  If 
additional records are not obtained from 
either facility, the RO/AMC should notify the 
Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA 
examination to address the current nature and 
etiology of his chronic gastrointestinal 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should expressly state whether the 
Veteran has a chronic gastrointestinal 
disability, to include gastroenteritis.  The 
examiner should also advance an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that any 
identified gastrointestinal disorder had its 
onset during active service; is etiologically 
related to the Veteran's in-service 
gastrointestinal complaints; or otherwise 
originated during active service.  The 
examiner should consider the Veteran's 
credible reports of continued 
gastrointestinal symptoms following his 
discharge from service.  The examiner should 
provide a complete rationale for any opinion 
provided.  The claims folder must be made 
available to the examiner and the examiner 
should note the claims folder was reviewed.  

3.  Schedule the Veteran for a VA examination 
for his claimed right shoulder and left great 
toe conditions.  The claims folder, including 
this remand, must be made available to the 
examiner for review in conjunction with this 
examination.  The examiner must note in the 
examination report that the claims folder was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is asked to opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater), that 
any current diagnosed right shoulder and left 
great toe disorders originated in service or 
are related to an aspect of the Veteran's 
military service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed skin disorders of tinea pedis and 
tinea cruris.  The claims folder, including 
this remand, must be made available to the 
examiner for review in conjunction with this 
examination.  The examiner must note in the 
examination report that the claims folder was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The physician should opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
the Veteran has a current chronic skin 
disorder, to include tinea pedis and tinea 
cruris, that began in service or is 
etiologically related to his active service.  
The examiner must include a detailed 
rationale for any opinion provided.

5.  The Veteran is to be afforded a VA 
examination to determine the nature and 
severity of his current hearing loss, 
tinnitus, and vertigo.  The examiner should 
review the claims folder, including this 
remand, and must acknowledge such review.  
The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran has a 
hearing loss disability and tinnitus that 
began in service or is due to an in-service 
disease or injury (including excessive noise 
exposure).  The examiner should also opine as 
to whether it is at least as likely as not 
that the Veteran has vertigo or other similar 
condition that began in service or is related 
to service, to include dizziness therein.  

6.  Following completion of the development 
noted above, the AMC should readjudicate any 
remaining issues on appeal taking into 
account any newly submitted evidence provided 
by the appellant.  Said readjudication must 
consider all evidence compiled since the June 
2008 Statement of the Case (SOC).   If the 
benefits sought remain denied, the appellant 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


